Citation Nr: 0310727	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-15 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbosacral spine, currently evaluated as 
ten percent disabling.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The appellant had active duty from May 1997 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The appellant was apprised of the 
rating decision by letter dated in September 1999 and was 
provided with a copy of the rating decision.

The Board observes that during an August 1999 VA medical 
examination, the appellant reported that he was unable to 
work due to his service-connected lumbar degenerative disc 
disease.  By letter dated in May 2000, the RO advised the 
appellant that if he desired to pursue a claim of a total 
disability evaluation, he should complete his application 
therefore and perfect a formal claim.  The appellant did not 
respond to this advisement.


FINDINGS OF FACT

1.  The preponderance of the available evidence indicates 
that the appellant's lumbar spine degenerative disc disease 
is characterized by mild symptoms of pain, without recurring 
attacks.

2.  The preponderance of the available evidence does not 
indicate that a headache disorder was incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.71a, Diagnostic Code 5293 (2001); 66 Fed. Reg. 
54345-49 (Sep. 23, 2002) (to be codified as amended at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002) .  

2.  A migraine headache disorder was not incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist:

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000, (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to advise the claimant of the allocation of responsibility 
for obtaining substantiating evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The VCAA further directs that VA make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Although the appellant reported that he receives 
treatment at the VA Medical Center in Mountain Home, 
Tennessee, in December 1999 that facility reported that it 
had no record of the appellant having been there treated.  
The VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  In August 1999, VA medical 
examinations were undertaken.  38 U.S.C.A. § 5103A (West 
2002). 

The appellant's claims were submitted in July 1999, and as 
noted above the appellant was advised of the rating decision 
in September 1999.  He was also provided a Statement of the 
Case in May 2000 and a Supplemental Statement of the Case in 
March 2002.  These mailings advised the appellant of the 
general law and regulations pertaining to the claims at issue 
and discussed how the evidence of record was then applied to 
his claims.  The record indicates that all of the foregoing 
correspondence was forwarded to the appellant at the address 
he provided with his application for service connected 
compensation.  Because these letters have not been returned 
as undelivered, the law presumes the appellant received them, 
in the absence of clear evidence to the contrary.  See 
Leonard v. Brown, 10 Vet. App. 315, 316 (1997); YT v. Brown, 
9 Vet. App. 195, 199 (1996); Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992).  It is therefore presumed that the letters 
were received by the appellant at the last and most recent 
address of record.

However, beginning in March 2002, the appellant apparently 
relocated but did not inform VA of his whereabouts.  At that 
time, the record indicates that he was advised by mail that 
he had been scheduled to appear before a Travel Board hearing 
as he requested.  The letter advising the appellant of the 
scheduling, and  subsequent correspondence has been returned 
to VA as undeliverable due to the lack of a valid address.  
The letter notifying the appellant of the scheduling of the 
hearing was forwarded to the address that he previously 
designated and which resulted in no returned mailings.  

By his failure to keep VA apprised of his whereabouts, the 
appellant has effectively foreclosed all possible further 
development which would substantiate his claim, including 
specific advisement pursuant to the Quartuccio ruling, above.  
The Board observes in this regard that  under the VCAA, and 
except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by VA.  38 U.S.C. § 5107(a).  It has 
also been previously held that in the normal course of 
events, it is the burden of the claimant to keep VA apprised 
of his whereabouts.  If he does not do so, "there is no 
burden on the part of the VA to turn up heaven and earth to 
find him." Hyson v. Brown, 5 Vet. App. 262, 265 (1993).   
 
Thus, because the appellant has failed to cooperate in the 
development of the claims, the Board finds that the record is 
ready for appellate review to the fullest extent practicable.  
In the circumstances of this case, additional efforts to 
assist the appellant in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).    


The Merits of the Claims:

Increased evaluation for degenerative disc disease of the 
lumbosacral spine:

The appellant argues that his low back disorder is more 
severe than is contemplated by the currently assigned rating.  
Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the clear preponderance of the evidence is 
against the claim and the appeal will be denied.

The appellant's rating claims are to be decided based upon 
the application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  Further, because the appellant's disability rating 
claims have been in continuous appellate status since the 
original assignment of service-connection, the evidence to be 
considered includes all evidence proffered in support of the 
original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104; 38 
C.F.R. 4.2, 4.6.

The appellant's service medical records indicate that in 
August 1997, he reported that he injured his back while 
moving furniture.  He was thereafter periodically treated 
throughout the remainder of his military service.  Although 
the initial injury was originally attributed to a strain or 
"mechanical back pain," in January 1999 he was noted to 
have radiating pain down his leg.  In April 1999 he was 
diagnosed as having degenerative disc disease of the L5-S1 
region.  Examiners then noted the appellant was in "mild 
distress" due to the disorder.

The appellant underwent a VA physical examination in August 
1999.  The appellant reported that his pack pain had worsened 
since his May 1999 discharge from active service.  

Upon clinical examination, there were noted no motor deficits 
or sensory loss, and the appellant had normal muscle tone and 
strength.  Mild tenderness was noted at the lumbosacral area.  
His range of motion was flexion from zero to 95 degrees; 
extension from zero to 20 degrees; lateral flexion from zero 
to 30 degrees and rotation from zero to 20 degrees.  The 
examiner commented that the remainder of the examination was 
"within normal limits."  The appellant was diagnosed has 
having "mild" degenerative disc disease at L5-S1 with no 
evidence of fracture or subluxation of the lumbosacral spine.

The appellant's lumbar spine degenerative disc disease is 
assigned a 10 percent disability evaluation pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2001), and is thus 
characterized as involving "mild symptoms."  A 20 percent 
rating is assigned for moderate intervertebral disc syndrome, 
with recurrent attacks.  A 40 percent evaluation is provided 
where there is evidence of severe recurring attacks with 
intermittent relief.  A rating of 60 percent requires a 
pronounced disorder, with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of diseased disc, with 
little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

The Board observes that because 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 in part involves inquiry into the resulting loss of 
range of motion due to nerve defects and resulting pain 
associated with injury to the sciatic nerve, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  See 
VAOPGCPREC 36-97 (December 12, 1997); Johnson v. Brown, 9 
Vet. App. 7 (1996).
 
However, under the recently amended Diagnostic Code 5293 
(effective September 23, 2002). 66 Fed. Reg. 54345-49 (Sep. 
23, 2002) (to be codified as amended at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293), VA is to evaluate intervertebral disc 
syndrome (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months, a 10 percent evaluation is to be assigned; with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is for consideration; with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted; and with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, 60 percent rating is for application.  
Id.

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002, can be no earlier than the effective date of that 
change.  In part, the General Counsel held that the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  See 
VAOPGCPREC 3-2000 (2000).  The General Counsel's opinion is 
binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2002).

Under the provisions of 38 C.F.R. § 20.903(c) (2002), the 
Board must notify the claimant and his or her representative 
of its intent to consider law not already considered by the 
RO which could result in denial of the appeal.  The 
regulation provides for a period of 60 days from the date the 
Board furnishes the notice for the claimant to respond.  See 
38 C.F.R. § 20.903(c) (2002).  However, in this matter, given 
the appellant's apparent disappearance, the Board is of the 
opinion that notice to the appellant of the revised 38 C.F.R. 
§ 4. 71a, Diagnostic Code 5293 is not appropriate.  Soyini v. 
Derwinski, 1 Vet. App 540, 546 (1991); see also Winters v. 
West, 12 Vet. App. 203, 207 (1999) [noting that "the law does 
not require a useless act"].  

The Board has carefully considered the available evidence of 
record and finds that the pre-revision criteria are more 
favorable to the appellant.  Because of the appellant's 
apparent disappearance, there is no evidence obtained or 
obtainable that reflects the number or duration of 
incapacitating episodes sustained because of the diagnosed 
degenerative disc disease.  See 66 Fed. Reg. 54345-49 (Sep. 
23, 2002) (to be codified as amended at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  

Under the pre-revision criteria, the evidence clearly does 
not approximate findings consistent with the assignment of a 
20 percent rating.  The degenerative disc disease of the 
lumbar spine is not shown to manifest in anything but a mild 
symptomatology.  Although the appellant reported a worsening 
of his symptoms, the disorder is not shown to cause abnormal 
or limited motion, spasm, or evidence of any muscle wasting 
or other abnormality.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Service connection for migraine headaches:

The appellant argues that he has a migraine headache disorder 
which had its onset in service.  Having carefully considered 
the appellant's claim in light of the record and the 
applicable law, the Board is of the opinion that the clear 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service medical records include a July 1997 report indicating 
that the appellant fainted after not eating breakfast on the 
day in question.  At the time of this treatment, he reported 
that he had a headache since he regained consciousness.  In 
another undated medical record, the appellant again 
complained of a headache of not sudden onset.  A computerized 
axial tomography study of the appellant's head resulted in 
negative findings.  Apart from two other service medical 
entries indicating that the appellant had a headache 
associated with a cold, the bulk of the appellant's service 
medical records are devoid of any mention of a continuing 
migraine or other headache disorder.   

During the August 1999 VA medical examination, it was noted 
that the appellant complained of migraine headaches and he 
reported that he was so diagnosed in March 1999.

Shortly before he was discharged from active service, the 
appellant complained of a headache of four days duration.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a) (2002).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Because the appellant has essentially foreclosed development 
of this matter due to his disappearance and failure to 
apprise VA of his whereabouts, the record at this juncture 
merely indicates that he was treated on several occasions in 
service for headaches.  Although the appellant reported 
during the August 1999 VA examination that he had a migraine 
headache disorder, there is no evidence to confirm that such 
diagnosis is accurate, or that it is linked to any incident 
of service.  
The sole opinion supporting such a connection is that of the 
appellant.  However, it is now well-established that the 
appellant, as a layperson, is not qualified to render medical 
opinions, and his opinion is entitled to no weight.  Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).       


ORDER

An increased disability rating for degenerative disc disease 
of the lumbar spine is denied.

Service connection for a migraine headache disorder is 
denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

